DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/16/2022 amended claims 1 and 14.  Claims 1-5 and 9-23 are pending and allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Response to Arguments
Applicant’s arguments see Remarks, filed on 03/16/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejections of claims 1-5 and 9-23 have been withdrawn. 

Allowance
Claims 1-5 and 9-23 are allowed.
Regarding claims 1 and 14, the closest prior art references, Trail (US 20180203505 A1), Vidal (US 20170205876 A1), and Arai (US 6018630 A), do not teach, by themselves or in combination with one another, “the partial-reflection partial-transmission wedge comprises an upper structure and a lower structure connected at a joint of the upper structure and the lower structure, the upper structure and the lower structure contacting the convex lens, the upper structure having an upper-front surface facing towards the user and an upper-back surface facing away from the user, the upper-front surface configured to reflect a light from the user towards the first camera, the upper-front surface being a surface of the upper structure closest to the user, the upper-back surface being a surface of the upper structure closest to the convex lens, the upper-front surface substantially parallel with the upper-back surface, the lower structure having a lower-front surface facing towards the user and a lower-back surface facing away from the user, the lower-front surface configured to reflect the light from the user towards the second camera, the lower-front surface being a surface of the lower structure closest to the user, the lower-back surface being a surface of the lower structure closest to the convex lens, and the lower-front surface substantially parallel with the lower-back surface, wherein the upper-front surface and the lower-front surface are planar surfaces, the upper-front surface and the lower-front surface form a first obtuse angle at the joint of the upper structure and the lower structure, the upper-back surface of the upper structure and the lower-back surface of the lower structure forming a second obtuse angle at the joint of the upper structure and the lower structure.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that result in the above claimed limitation/s; hence the invention as claimed by claim 1 or 14 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-5 and 9-13, and 25-23 depend, directly or indirectly on claim 1 or 14, respectively; hence they are also show allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882